Citation Nr: 1601685	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an inner ear disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from May 1978 to November 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over these claims was later transferred to the RO in Montgomery, Alabama.

In June 2011, the Veteran testified before a Veterans Law Judge (VLJ) who has since retired.  As VA regulations require that the VLJ who conducted the hearing must participate in any decision made on appeal, the Veteran was offered a new hearing before a new VLJ in an August 2014 letter.  The letter noted that if no response was received within 30 days the Board would assume the Veteran did not want another hearing and proceed accordingly.  The Veteran did not respond to the hearing clarification letter, and as such, the Board will continue to adjudicate her appeals.

The Board previously remanded this matter for further development in February 2012 and October 2014.  Specifically, in February 2012 the Board requested additional actions be taken to obtain the Veteran's service treatment records from the Florida National Guard, and in October 2014 the Board ordered that the Veteran be provided an examination referable to her claimed ear disorder.  These requested actions were substantially completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

An inner ear disorder, including otitis media, did not have its onset during service and is not otherwise related to service.


CONCLUSION OF LAW

An inner ear disorder was not incurred in service, and is not proximally due to service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for an Ear Disorder

The Veteran asserts that an inner ear disorder, other than hearing loss, first manifest during service and is related to service.  While somewhat vague, she had reported both Meniere's disease and a history of ear infections, and the Board has broadly construed her claim to include all non-hearing related ear disorders.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  The claimed disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Generally, lay evidence is admissible with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Available service treatment records are limited, but do include the Veteran's September 1980 separation examination wherein she reported a history of "ear trouble" and "dizziness," but described both as "minor" and "related to pregnancy."  During her 2011 hearing, the Veteran testified that her ears became "stopped up" during service, which she described as "[m]aybe some ear infections," which were "[n]ot real frequent that [she could] remember."  The Veteran is able to report on those symptoms which she can directly observe, Layno v. Brown, 6 Vet. App. 465 (1994), and thus her reports of in-service ear symptoms are admissible and probative that such events happened.

The Veteran testified in 2011 that she was first diagnosed with Meniere's disease "around 2007," and treatment records reflect that in November 2006 - following complaints of pain and drainage in the right - she was diagnosed with otitis media and inflammation in the ear canal.  In April 2007 she was seen with right ear drainage, and reported a history of recurrent otitis media treated with antibiotics by a private doctor.  The assessment on physical evaluation was of recurrent otitis media on the right.

In June 2007, there was a concern regarding the onset of cholesteatoma, an expanding growth within the ear, and computerized tomography (CT) imaging was ordered.  Imaging evidence showed scutal erosion on the right side with likely cholesteatoma.  There was "no evidence of tympanic membrane perforation" but the assessment was of right ear cholesteatoma.  On assessment in February 2008, imaging reportedly revealed erosion of the scutum, but electrocochleography testing had suggested Meniere's disease.  The assessment was of Meniere's disease, as well as "atypical migraine headaches."

A very thorough VA examination in February 2015 revealed that the Veteran's only confirmed diagnosis was of "chronic nonsuppurative otitis media."  On examination, the Veteran endorsed the onset of chronic ear infections around 2006, but indicated that she recalled intermittent earaches beginning in 1982.  The examiner opined that chronic otitis media was less likely than not related to service, and in so doing noted that the Veteran had smoked since that age of 16, that treatment records confirmed a history of recurrent sinusitis and chronic bronchitis since 2007, and that by the Veteran's own report ear infections did not begin to occur until 26 years after separation.  The examiner went on to opine that [a]ny entity resulting in eustachian tube dysfunction or obstruction can predispose to [acute otitis media]," and that "[c]ommon causes include seasonal allergic rhinitis and upper respiratory tract infections."  In short, there was no evidence that otitis media had its onset during service, or was otherwise related to service.

The examiner was asked to comment on a 2007 diagnosis of cholesteatoma, but he noted that the only clinical finding was of "fluid on her ears," and that the Veteran was not actually diagnosed with the disorder.  The Board's review of treatment records confirms the examiner's findings, and although several "assessments" of cholesteatoma were made, the disease was never confirmed.

In total, the evidence shows that the Veteran's only confirmed diagnosis referable to the ear, is otitis media, and the probative VA examiner's opinion confirms the disorder did not have its onset during, nor is otherwise related, to service.  Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A notice letter was sent to the Veteran in July 2007, prior to the initial adjudication of the claim on appeal.  The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a June 2011 hearing before a  Veterans Law Judge who is no longer with the Board, the presiding judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

As discussed in Formal Findings dated December 2009 and July 2012, the VA was unable to obtain all of the Veteran's service treatment records.  In September 2007, the National Personnel Records Center (NPRC) provided the available service medical records and indicated that any additional medical records were sent to the Florida Army National Guard.  However in August 2009 and March 2012, the Florida Army National Guard indicated no additional records were available for the Veteran.  

In a March 2012 written statement, the Veteran clarified that she never served in the Florida National Guard, but instead served in an Army Reserve unit in Panama City, Florida that no longer existed.  The Veteran could not remember the name, address, or phone number for her old unit.  Any available Army Reserve records would have been included in the NPRC's initial response, and without any additional identifying information regarding the reserve unit in question, further actions to request these records would be futile.  The duty to assist is not a one way street, and the Veteran must reasonably identify records in order for the VA to attempt to find them.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, no further action by the VA is required to obtain these reservist records.

In that same March 2012 written statement, the Veteran also indicated that she served in an Alabama Army National Guard unit, for the first time during the period on appeal.  In May 2012, the Alabama Army National Guard provided the Veteran's Report of Separation, but indicated no additional records could be provided due to age.

VA has taken all steps to obtain the available National Guard and reservist records reasonably identified by the record, and no further actions are required.  Moreover, the Veteran has not indicated that any injury or disease occurred during these periods of service in the National Guard or Reserves which would support her appeals.  Therefore, any failure of the VA in fulfilling the duty to assist is harmless error.  Nonetheless, the unavailability of records does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that VA has satisfied its duty to assist by acquiring available service records as well as records of identified VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in February 2015, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Service connection for an inner ear disorder is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


